Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 01/31/2020.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites,” the geofence” at line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining that the first geographical boundary has been traversed by a first connected device of a first entity; and 
responsive to determining that the first geographical boundary has been traversed by the first connected device, causing an action to occur in relation to the database record associated with the application or service.
The limitation under its broadest reasonable interpretation covers Mental processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a display device or server). For example, determining a geofence has been traversed involves analyzing data , e.g. comparing geofence to location of vehicle, which can be performed with the human mind or pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 11 and 16 substantially recite the subject matter of Claim 1 and also include the abstract idea identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to providing an electronic communication, Claim 3 is directed to the traversal noncompliant, Claim 4 is directed to generating a report, Claim 5 is directed a telematic device, Claims 6-10 provide for 
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of aa display device, an application and an on-demand computing service environment. Claim 11 recites the additional elements of a database system, a server system and a display device. Claim 16 recites the additional elements of a non-transitory computer readable medium comprising computer code executed by one or more processors and a display device. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the steps of displaying a user interface on a display device, inputting geographical boundaries and rules then processing the data is displaying data and inputting data on an interface which is extra-solution data gathering functionality. The step determining that the geographical boundary has been traversed is analyzing data to make a determination. The steps of causing an action to occur in relation to the database record associated with the application or server involves data analysis and storage (extra-solution activity). Additionally, the action could be related to a communication which would be sending/receiving data (extra-solution activity).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional element of a server system, a non-trans CRM and a processor for performing the above steps. As stated above, are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  


	Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2 6-8, 10-12 , 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Iqbal et al. (US 10,373,257).
Claim 1:
Iqbal discloses:
A computer-implemented method comprising: causing display, on a display device of a user of an application or service implemented within an on-demand computing services environment, of a user interface comprising one or more graphical controls configurable to allow the user to specify: (see at least Figures 
geographical boundaries, and rules corresponding to the geographical boundaries, each rule specifying a configurable action to occur, upon traversal of a corresponding geographical boundary by a connected device of an entity, in relation for a database record associated with the application or service; (see at least column 5, lines 62-67, setting geo-fence conditions; see also column 10, lines 6-11, change geofence area and notification of violation; see also column 2, lines 39-54, allow notification when condition occurs)
processing a specification from the user, via the user interface, of a first geographical boundary and a first rule corresponding to the first geographical boundary; (see at least column 5, lines 62-67, setting geo-fence conditions; see also column 10, lines 6-11, change geofence area and notification of violation; see also column 12, lines 36-40, rules for detecting violations of restrictions)
 determining that the first geographical boundary has been traversed by a first connected device of a first entity; and (see at least Figure 4a and associated text; see also column 29, lines 16-34, determine if the user is outside the geofence; see also Figure 6 and associated text)
responsive to determining that the first geographical boundary has been traversed by the first connected device, causing an action to occur in relation to the database record associated with the application or service. (see at least column 30, lines 16-25, notify parent or superior that user is outside the geofence 

Claim 2:
Iqbal discloses claim 1. Iqbal further discloses:
wherein the first entity is a sales representative affiliated with a first organization, the method further comprising: responsive to determining that the first geographical boundary has been traversed by the first connected device, providing, to a manager of the first entity, an electronic communication regarding a deviation from an assigned route by the first entity. (see at least column 30, lines 16-25, notify parent or superior that user is outside the geofence area; see also Figure 4a and associated text; see also column 29, lines 16-34, determine if the user is outside the geofence)

Claim 6:
Iqbal discloses claim 1. Iqbal further discloses:
wherein the one or more graphical controls allow the user to specify the geographical boundary by drawing on a map. (see at least Figure 3 and associated text; see also column 19, lines 5-14, user sets up a geofence)

Claim 7:
Iqbal discloses claim 1. Iqbal further discloses:
wherein the one or more graphical controls allow the user to specify the geofence by specifying a geometric shape on a map. (see at least Figure 3 and associated text; see also column 19, lines 39-42, parents may designate points that may be connected to form a geofence; see also column 49, lines 41-46, webpage displaying a map that allows the users to draw a geofence including a circle, polygon)

Claim 8:
Iqbal discloses claim 1. Iqbal further discloses:
wherein the one or more graphical controls allow the user to specify the geofence by specifying a route on a map. (see at least Figure 3 and associated text; see also column 19, lines 51-53, specific a route the child is allowed to travel on)

Claim 10:
Iqbal discloses claim 1. Iqbal further discloses:
wherein the one or more graphical controls allow the user to specify the geofence by specifying a polygon on a map. (see at least column 49, lines 41-46, webpage displaying a map that allows the users to draw a geofence including a circle, polygon)
Claims 11 and 12 for a database system (Iqbal see Fig 1 and column 3, lines 30 and 50-55) and Claims 16 and 17 for a CRM (Iqbal see column 2, lines 36-39) substantially recites the subject matter of Claims 1 and 2 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 13-15 and 18-20 are rejected under 35 U.S.C. 103(a) as being Iqbal et al. (US 10,373,257) in view of Borugian (US 2003/0097218).
Claim 3:
While Iqbal discloses claim 2 and Iqbal further discloses violation of a geofence (column 12, lines 36-40, rules for detecting violations of restrictions), Iqbal does not explicitly disclose the following limitation; however, Borugian does disclose:
wherein the traversal of the first geographical boundary comprises a noncompliance with regulations of the first organization. (see at least ¶0082, compares the vehicle’s gps location to the authorized route to determine compliance)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of driving behavior of Iqbal with the monitoring of compliance with a route as in Borugian to monitor for unauthorized usage of the vehicle (see ¶0001).

	
Claim 4:
While Iqbal and Borugian disclose claim 3, Iqbal discloses further comprising: automatically generating a report comprising activity information associated with the first entity, the activity information including mileage traveled by the first entity[ and hours worked by the first entity]; (see at least Figure 14 and associated text; see also column 44, lines 28-34, telematic data includes mileage) and providing the report to the manager of the first entity. (see at least Figure 14 and associated text; see also column 44, lines 28-34, telematic data includes mileage and other information displayed to a 
further comprising: automatically generating a report comprising activity information associated with the first entity, the activity information including mileage traveled by the first entity and hours worked by the first entity; (see at least ¶0023, vehicle mileage is compared to a predetermined mileage, number of hours vehicle is in operation; see also ¶0003, rules for driving a certain number of hours)
and providing the report to the manager of the first entity. (see at least Figure 14 and associated text; see also column 44, lines 28-34, telematic data includes mileage and other information displayed to a user (e.g. a report)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of driving behavior of Iqbal with the monitoring of compliance with a route as in Borugian to monitor for unauthorized usage of the vehicle (see ¶0001).

Claim 5:
Iqbal and Borugian disclose claim 4. Iqbal further discloses:
where the first connected device comprises a telematic device attached to a vehicle with the first entity.  (see at least column 16, lines 55-67, vehicle computing device may be connected to one or more devices to collect vehicle data)
.

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iqbal et al. (US 10,373,257) in view of Saptharishi et al. (US 2016/0042640).
Claim 9:
While Iqbal discloses claim 1 and setting geofences (see column 5, lines 62-67, setting geo-fence conditions), Iqbal does not explicitly disclose the following limitation; however, Saptharishi does disclose:
wherein the one or more graphical controls allow the user to specify the geofence by specifying a tripwire on a map. (see at least ¶0010, virtual tripwire)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the monitoring of driving behavior using geofence areas of Iqbal with the virtual trip wire of Saphtharishi to provide further tracking of an object within a detection area (see Abstract).

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Skomra et al. (US 2014/0357295) discloses using telematics to track the geospatial location of assets and reports geofence violations.
Kellermeier et al. (US 2009/0243925) discloses geofencing of vehicles and monitoring a large amount of complex geofences including determining geofence violations.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683